TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00436-CR




                                   Eric Lee Trevino, Appellant

                                                  v.

                                   The State of Texas, Appellee



       FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
             NO. 0984451, HONORABLE JON N. WISSER, JUDGE PRESIDING



PER CURIAM

               This is an appeal from judgments of conviction for engaging in organized criminal

activity, aggravated assault, and conspiracy to commit aggravated assault. Sentence was imposed

on June 29, 1999. There was no motion for new trial. The deadline for perfecting appeal was

therefore July 29, 1999. See Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed on August 9,

1999.1 No extension of time for filing notice of appeal was requested. See Tex. R. App. P. 26.3.

There is no indication that notice of appeal was properly mailed to the district clerk within the time

prescribed by rule 26.2(a). See Tex. R. App. P. 9.2(b). Under the circumstances, we lack jurisdiction

to dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.




   1
     The district clerk did not send a copy of the notice of appeal to this Court as required by rule.
See Tex. R. App. P. 25.2(c). We learned of the appeal upon receipt of the clerk’s record on July 25,
2001.
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-

23 (Tex. Crim. App. 1996).

              The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: August 30, 2001

Do Not Publish




                                                2